Spencer, J.
Plaintiff alleges and proves that he was duly appointed and qualified assistant State engineer, and that by law his salary is four thousand dollars, payable quarterly on his own warrant, approved by the chief engineer. That he drew two warrants for his salary then due and payable, one for $1,000, and one for $750, and presented them to the defendant for approval. That defendant unlawfully and without reason refuses to approve them, and thereby prevents his receiving the salary due him.
He prays for a writ of mandamus to compel the defendant to do his duty and approve the warrants. The lower court granted an alternative writ returnable on April 15th, 1876.
The defendant made no appearance or defence on the trial. The court, after hearing the case, dismissed the rule and refused the writ, “for reasons orally assigned.” Relator appeals. Pending the appeal Mr. Jeff. Thompson has died and A. T. Wrotnowski having-been appointed chief engineer in his place, has been made party to the suit. The defendant has filed no brief in this court.
We have searched the record in vain to find foundation for “ the reasons orally assigned ” by the judge below, for his judgment. We think that plaintiff has shown a clear right to the relief asked for, and that the court should have granted it.
Judgment reversed, and peremptory mandamus ordered to issue.